Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-22-2004

Bjorklund v. Phila Housing Auth
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4054




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Bjorklund v. Phila Housing Auth" (2004). 2004 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                    NOS. 03-4054 and 03-4619


                     CARL T. BJORKLUND

                                v.

            PHILADELPHIA HOUSING AUTHORITY
                        Appellant




          On Appeal From the United States District Court
             For the Eastern District of Pennsylvania
              (D.C. Civil Action No. 98-cv-02838)
             District Judge: Hon. Timothy J. Savage


          Submitted Pursuant to Third Circuit LAR 34.1(a)
                       December 13, 2004

BEFORE: AM BRO, VAN ANTWERPEN and STAPLETON, Circuit Judges

                    ( Filed December 22, 2004 )




                   OPINION OF THE COURT
STAPLETON, Circuit Judge:

       Because we write only for the parties who are familiar with the facts, we do not

restate them below. In 1998, a jury sitting in the United States District Court for the

Eastern District of Pennsylvania returned a verdict in Appellee Carl T. Bjorkland’s

(“Bjorkland”) favor finding that Appellant Philadelphia Housing Authority (“PHA”) had

violated his rights under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §

12101 et seq., when it terminated his employment. The jury awarded $286,903 in lost

wages and benefits. The District Court subsequently awarded Bjorklund $412,251.32 in

attorneys’ costs and fees and $11,699.00 in prejudgment interest. The District Court

denied PHA’s post-trial motion for judgment as a matter of law, or in the alternative for a

new trial. PHA now appeals both the award for fees and costs and the denial of its post-

trial motion. For the reasons set forth below, we affirm.

                                             I.

       A motion for judgment as a matter of law “should be granted only if, viewing the

evidence in the light most favorable to the nonmovant and giving it the advantage of

every fair and reasonable inference, there is insufficient evidence from which a jury

reasonably could find liability.” Lightning Lube, Inc. v. Witco Corp., 4 F.3d 1153, 1166

(3d Cir.1993) (internal citations omitted); see also Foster v. Nat’l Fuel Gas Co., 316 F.3d

424, 428 (3d Cir. 2003); Fed. R. Civ. P. 50(a)(1). A jury verdict should be disturbed only

where the record “is critically deficient of that quantum of evidence from which a jury



                                              2
could have rationally reached its verdict.” Feldman v. Phila. Hous. Auth., 43 F.3d 823,

828 (3d Cir. 1994). New trials may be granted for insufficiency of the evidence where

“the record shows that the jury’s verdict resulted in a miscarriage of justice or where the

verdict, on the record, cries out to be overturned or shocks [the] conscience.” Greenleaf

v. Garlock, Inc., 174 F.3d 352, 366 (3d Cir. 1999).

          Here, Bjorkland brought suit claiming discrimination under the ADA and bore the

burden of showing: (1) he was a qualified individual with a disability or who was

regarded as having a disability1 ; and (2) that he suffered an adverse employment action as

a result of his disability or perceived disability. Tice v. Centre Area Transp. Auth., 247

F.3d 506, 511-12 (3d Cir. 2001); see also Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 381

(3d Cir. 2002). Here, Bjorkland claimed that although he was not actually disabled, the

PHA regarded him as having a disability and consequently terminated his employment in

violation of the ADA. A jury determining whether an employer regarded an employee as




   1
       A person is ‘regarded as’ having a disability if s/he:
          (1) Has a physical or mental impairment that does not substantially limit
          major life activities but is treated by the covered entity as constituting such
          limitation;
          (2) Has a physical or mental impairment that substantially limits major life
          activities only as a result of the attitudes of others toward such impairment;
          or
          (3) Has [no such impairment] but is treated by a covered entity as having a
          substantially limiting impairment.

Rinehimer v. Cemcolift, Inc., 292 F.3d 375, 381 (3d Cir. 2002) (internal citations
omitted).

                                                 3
disabled centers its inquiry on the information the employer had about the employee’s

condition and how it responded to that information. Buskirk v. Apollo M etals, 307 F.3d

160, 167 (3d Cir. 2002). For the reasons set forth in the District Court’s thorough opinion

of September 12, 2003, we are satisfied that the jury was presented with sufficient

information upon which to reach a verdict in Bjorkland’s favor. One reasonable

interpretation of the evidence is that Bjorkland’s termination was based upon the PHA’s

belief that he was disabled because he had cancer and a heart condition. As the District

Court noted, the “evidence, viewed in the light most favorable to Bjorklund . . . exhibits

[his superior’s] increasing frustration with Bjorklund’s medical conditions, and her belief

that his illnesses prevented him from performing the essential functions of his job.” App.

at 9. This evidence provided ample support for the conclusion that this “perception [of

the superior] ultimately led to his termination.” Id. Therefore, PHA was not entitled to

judgment as a matter of law or a new trial.

                                              II.

       PHA also challenges the amount of the District Court’s fee/cost award. A

prevailing party in a suit brought under the ADA is entitled to recover reasonable

attorneys’ fees and costs. 42 U.S.C. § 12205 (2004). Fee awards are calculated by

multiplying “the number of hours reasonably expended on the litigation . . . by a

reasonably hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). In calculating

what constitutes a reasonable number of hours, courts exclude hours that are “excessive,



                                               4
redundant, or otherwise unnecessary,” insufficiently documented, or that were “spent

litigating claims on which the party did not succeed and that were ‘distinct in all respects

from’ claims on which the party did succeed.” Rode v. Dellarciprete, 892 F.2d 1177,

1183 (3d Cir. 1990) (internal citations omitted). A reasonable hourly rate is “calculated

according to the prevailing market rates in the relevant community.” Rode, 892 F.2d at

1183. Here, PHA claims the District Court erred by not reducing the award for (1) lack

of success on all claims; (2) lack of documentation; (3) excessive and redundant hours;

and (4) unreasonable hourly rates. We review the District Court’s decision to award

attorneys’ fees and costs for abuse of discretion. Lanni v. New Jersey, 259 F.3d 146, 148

(3d Cir. 2001). We are satisfied that the District Court properly calculated the fee award

in this matter.

       The District Court properly refused to reduce the award amount even though the

jury returned a verdict in favor of only one of Bjorkland’s claims. The District Court

found: (1) that Bjorkland’s counsel excluded from the fee petition any charges solely

attributable to unsuccessful claims; and (2) that all the claims involved a common core of

facts and related legal theories which made it impossible to separate the hours spent on

each distinct claim. See Hensley, 461 U.S. at 435.

       The fee petition contained a level of detail sufficient to allow the District Court to

determine if the hours expended were reasonable for the work performed and the District

Court did not err in finding the hours charged sufficiently documented. We are also



                                              5
satisfied that the District court excluded excessive hours and appropriately found that the

use of multiple attorneys in this matter was not redundant.

       Finally, because Bjorkland’s counsel submitted sample fee schedules from the

Philadelphia area, including one from Community Legal Services, Inc., which supported

the hourly rates charged by Bjorkland’s attorneys and legal staff, the District Court did

not err in determining that the hourly rates charged were reasonable.

                                            III.

       The judgment of the District Court will be affirmed.




                                             6